   Case 2:21-cv-00316 Document 82 Filed 08/13/21 Page 1 of 5 PageID #: 1495




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

 B.P.J., by her next friend and mother, HEATHER
 JACKSON,
                                   Plaintiff,
                        v.

 WEST VIRGINIA STATE BOARD OF                             Civil Action No. 2:21-cv-00316
 EDUCATION, HARRISON COUNTY BOARD
 OF       EDUCATION,           WEST      VIRGINIA         Hon. Joseph R. Goodwin
 SECONDARY              SCHOOL        ACTIVITIES
 COMMISSION, W. CLAYTON BURCH in his
 official capacity as State Superintendent, DORA
 STUTLER in her official capacity as Harrison
 County Superintendent, PATRICK MORRISEY in
 his official capacity as Attorney General, and THE
 STATE OF WEST VIRGINIA,
                                    Defendants.

       JOINT MOTION TO DISMISS EQUAL PROTECTION CLAIM AGAINST
         DEFENDANT PATRICK MORRISEY IN HIS OFFICIAL CAPACITY
          AS ATTORNEY GENERAL OF THE STATE OF WEST VIRGINIA

       Pursuant to Federal Rule of Civil Procedure 21, Plaintiff B.P.J. and Defendants, State of

West Virginia (the “State”) and Patrick Morrisey, in his official capacity as Attorney General for

the State of West Virginia (the “Attorney General”), jointly move this Court to dismiss B.P.J.’s

Equal Protection Clause claim against the Attorney General.

       As relevant to this motion, the State, by its Attorney General, moved to intervene in this

matter to defend H.B. 3293. (Dkt. 41.) This Court granted the motion. (Dkt. 44.) B.P.J.’s

amended complaint then added the State as a defendant relative to the Title IX claim but also added

the Attorney General as a defendant relative to the Equal Protection Clause claim. (Dkt. 64 ¶¶ 88,

100.) The State answered B.P.J.’s First Amended Complaint and did not move to dismiss. (Dkt.

78.) The Attorney General sought dismissal as a party. (Dkt. 77.)



                                                1
   Case 2:21-cv-00316 Document 82 Filed 08/13/21 Page 2 of 5 PageID #: 1496




       B.P.J. does not oppose dismissing without prejudice the Equal Protection claim against the

Attorney General in the interest of streamlining the issues in this case. Accordingly, B.P.J., the

State, and the Attorney General jointly move the Court to dismiss without prejudice B.P.J.’s claim

in Count II (Equal Protection) against the Attorney General, thereby dismissing the Attorney

General as a party. The parties agree that this motion does not affect any other claim or issue in

the case, and that each side will bear its costs and fees as to this claim against the Attorney General

as well as this motion and the Attorney General’s previously-filed motion to dismiss (Dkt. 77).

       The parties jointly request that the Court grant this motion by entering the concurrently

submitted proposed order.




                                                  2
   Case 2:21-cv-00316 Document 82 Filed 08/13/21 Page 3 of 5 PageID #: 1497




Dated: August 13, 2021                   Respectfully submitted,
                                           /s/ Loree Stark

Joshua Block*                            Loree Stark (Bar No. 12936)
Taylor Brown*                            AMERICAN CIVIL LIBERTIES UNION OF WEST
Chase Strangio*                          VIRGINIA FOUNDATION
AMERICAN CIVIL LIBERTIES UNION           P.O. Box 3952
FOUNDATION                               Charleston, WV 25339-3952
125 Broad St.                            Phone: (914) 393-4614
New York, NY 10004                       lstark@acluwv.org
Phone: (212) 549-2569
jblock@aclu.org                          Kathleen Hartnett*
                                         Julie Veroff*
Avatara Smith-Carrington*                COOLEY LLP
LAMBDA LEGAL                             101 California Street 5th Floor
3500 Oak Lawn Avenue, Suite 500          San Francisco, CA 94111-5800
Dallas, TX 75219                         Phone: (415) 693-2000
Phone: (214) 219-8585                    khartnett@cooley.com
asmithcarrington@lambdalegal.org
                                         Katelyn Kang*
Carl Charles*                            COOLEY LLP
Tara Borelli*                            55 Hudson Yards
LAMBDA LEGAL                             New York, NY 10001-2157
730 Peachtree Street NE, Suite 640       Phone: (212) 479-6000
Atlanta, GA 30308-1210                   kkang@cooley.com
Phone: (404) 897-1880
ccharles@lambdalegal.org                 Elizabeth Reinhardt*
                                         COOLEY LLP
Sruti Swaminathan*                       500 Boylston Street, 14th Floor
LAMBDA LEGAL                             Boston, MA 02116-3736
120 Wall Street, 19th Floor              Phone: (617) 937-2305
New York, NY 10005                       ereinhardt@cooley.com
Phone: (212) 809-8585
sswaminathan@lambdalegal.org             *Visiting Attorneys

Andrew Barr*                             Attorneys for Plaintiff
COOLEY LLP
1144 15th St., Suite 2300
Denver, CO 80202-5686
Phone: (720) 566-4000
abarr@cooley.com
Case 2:21-cv-00316 Document 82 Filed 08/13/21 Page 4 of 5 PageID #: 1498




                                 STATE OF WEST VIRGINIA, and
                                 PATRICK MORRISEY, in his official capacity as
                                 Attorney General for the State of West Virginia,

                                 By counsel,
                                 PATRICK MORRISEY,
                                 ATTORNEY GENERAL

                                 /s/ Curtis R. A. Capehart (by permission)
                                 Douglas P. Buffington, II (WV Bar # 8157)
                                     Chief Deputy Attorney General
                                 Curtis R. A. Capehart (WV Bar # 9876)
                                     Deputy Attorney General
                                 David C. Tryon (visiting attorney)
                                     Special Assistant to the Attorney General
                                 Jessica A. Lee (WV Bar # 13751)
                                     Assistant Solicitor General
                                 State Capitol Complex
                                 Building 1, Room E-26
                                 Charleston, WV 25305-0220
                                 Email: Curtis.R.A.Capehart@wvago.gov
                                 Telephone: (304) 558-2021
                                 Facsimile: (304) 558-0140

                                 Counsel for Defendants STATE OF WEST
                                 VIRGINIA and PATRICK MORRISEY, in his
                                 official capacity as Attorney General for the State of
                                 West Virginia
   Case 2:21-cv-00316 Document 82 Filed 08/13/21 Page 5 of 5 PageID #: 1499




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON DIVISION

 B.P.J., by her next friend and mother, HEATHER
 JACKSON,
                                   Plaintiff,
                        v.

 WEST VIRGINIA STATE BOARD OF                             Civil Action No. 2:21-cv-00316
 EDUCATION, HARRISON COUNTY BOARD
 OF       EDUCATION,           WEST      VIRGINIA         Hon. Joseph R. Goodwin
 SECONDARY              SCHOOL        ACTIVITIES
 COMMISSION, W. CLAYTON BURCH in his
 official capacity as State Superintendent, DORA
 STUTLER in her official capacity as Harrison
 County Superintendent, PATRICK MORRISEY in
 his official capacity as Attorney General, and THE
 STATE OF WEST VIRGINIA,
                                    Defendants.


                                CERTIFICATE OF SERVICE

       I, Loree Stark, do hereby certify that on this 13th day of August 2021, I electronically filed

a true and exact copy of Joint Motion to Dismiss Equal Protection Claim Against Defendant

Attorney General Patrick Morrisey with the Clerk of Court and all parties using the CM/ECF

System.




                                                      /s/ Loree Stark
                                                      West Virginia Bar No. 12936
